OPINION — AG — ** MEDICAL CARE — SCHOOL — COMPENSATION ** (1) A MEMBER OF A SCHOOL BOARD, WHO IS A PHYSICIAN, CAN LEGALLY GIVE MEDICAL TREATMENT TO STUDENTS RECEIVING INJURIES WHILE PARTICIPATING IN ATHLETICS, IF SUCH SERVICES ARE NOT CONDITIONED UPON PAYMENT EITHER TO HIMSELF OR TO ANYONE ELSE. (2) HE CANNOT CONTRACT WITH THE BOARD OF EDUCATION TO GIVE MEDICAL TREATMENT IF THE SAME IS CONDITIONED UPON PAYMENT FOR ALL OR PART OF HIS SERVICES TO SOMEONE ELSE. (DUAL COMPENSATION, CONFLICT OF INTEREST, SCHOOL BOARD, BOARD OF EDUCATION, SCHOOL BOARD MEMBER) CITE: 62 Ohio St. 371 [62-371], 70 Ohio St. 4-29 [70-4-29] (J. H. JOHNSON)